Citation Nr: 1812577	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 4, 2012.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2015.  A transcript of the hearing has been associated with the claims file.

This appeal was last before the Board in November 2017, where it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision, including the issuance of an SSOC re-adjudicating the Veteran's TDIU claim following his new combined schedular evaluation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the January 2018 rating decision which promulgated the Board's November 2017 awards of benefits, the Veteran has had a combined schedular service connected disability evaluation of 100 percent since December 4, 2012.  Therefore, the issue of TDIU has been re-characterized accordingly on the title page to reflect that the issue is moot following the establishment of a combined total schedular evaluation.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114 (s).  However, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  38 U.S.C. § 7105 (d)(5); 38 C.F.R. § 20.202.)


FINDINGS OF FACT

At no time during the appellate period does the evidence of record establish that the Veteran as likely as not is unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

The criteria for entitlement to TDIU prior to December 4, 2012, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


TDIU

As noted in the Introduction, a January 2018 rating decision established that the Veteran has a combined 100 percent schedular rating as of December 2012.  As the total evaluation is due to the combined effects of the Veteran's service connected disabilities, the Board finds that this matter is distinguished from Bradley and the relevant period on appeal and foregoing discussion only concerns the time period prior to December 4, 2012.  

For the reasons delineated below, the Board finds that the Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to December 4, 2012.


Facts & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16 (a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level. Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable."  38 C.F.R. § 4.16 (a)(1).  The Veteran meets these threshold requirements, as his combined rating has been at least 90 percent since September 2009.

However, the evidence of record fails to show that he is unemployable due to service-connected disabilities.  While it is clear, from the Veteran's statements and findings of medical professionals, that his service-connected disabilities have a substantial impact upon his employment, the record does not reflect an inability to secure or follow substantially gainful employment during the period prior to December 2012.

The Veteran initiated his TDIU claim in August 2009, indicating that the "back condition and medication I have to take" prevented him from being gainfully employed for the last "three years."  See August 2009 VA Form 21-4138.  Following this initial claim for benefits, the record reflects ongoing contradictory information concerning the Veteran's employment status.  For example, during a September 2010 VA examination, the Veteran reported that he "last worked 2003" in the field of construction, despite previously indicating that he last worked in 2006.  Moreover, the Veteran's August 2011 VA Form 21-8940 indicates that he last worked in 2005 as a concrete finisher, without any post-high school education.  This evidence is at odds with treatment records from 2012 that reflect the Veteran "presently remains employed and is an actor on several different TV shows."  See March 2012 Carolinas Pain Center; see also June 2012 VAMC Orthopedic note ("occupation: actor/playwright").  At his October 2015 Board hearing, the Veteran testified as to working in construction and being self-employed in computer repair, having ceased employment in "2001."  Recent VA examinations reflect this trend of inconsistent employment narratives, including a December 2015 VA peripheral nerves evaluation wherein the Veteran reported having been unemployed since 2013, and a March 2017 VA mental health examination where the Veteran implied that he had a higher education degree in the IT field in which he was employed for "approximately ten years and had not been employed for two years[2015]."  

In light of the contradictory statements by the Veteran, the evidence supporting the claim is essentially the contentions, which in turn are opposed by the occasions of employment.  Such a record does not support the notion that there is an inability to secure and follow a substantially gainful occupation prior to December 2012.  The Board must, therefore, deny entitlement to TDIU at this time.



ORDER


Entitlement to TDIU, prior to December 4, 2012, is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


